Citation Nr: 0100619	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  95-40 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for thoracic spine 
disability, including degenerative disc disease, currently 
rated 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of laceration of the middle, ring, and little 
fingers of the right (major) hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1985 to 
April 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO) September 1997 rating 
decision which denied ratings in excess of 10 and 0 percent 
for the service-connected thoracic spine and right hand 
disabilities, respectively.  In January 2000, the case was 
remanded to the RO for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran's service-connected thoracic spine disability 
with degenerative disc disease is productive of subjective 
pain and motion impairment, increasing with strenuous 
activity; yet, there is no objective evidence of neurological 
deficit, muscle spasm, weakness, or muscle atrophy, and on 
recent examination, his limitation of thoracic spine motion 
was described as voluntary.

2.  His service-connected residuals of laceration of the 
right middle, ring, and little fingers involve intermittent 
swelling of the right hand and range of motion impairment of 
the little finger (increasing in cold weather and with 
prolonged or strenuous activity), and subjectively perceived 
weakness, numbness, tingling, and reduced ability to grasp 
objects with the hand; there is no objective evidence of 
arthritis, neurological impairment, or deformity; three scars 
at the right hand (measuring 8 centimeters (cm), 6 cm, and 3 
cm) are asymptomatic.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for thoracic spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5291 (2000).

2.  The schedular criteria for a compensable rating for 
residuals of laceration of the right middle, ring, and little 
fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5226, 
5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded the increased rating 
claims in January 2000 for additional development of the 
evidence, including VA orthopedic and neurological 
examination.  A review of the record indicates that the 
development requested by the Board has been completed, and 
that all available evidence pertinent to the claims has been 
associated with the file.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The examination reports obtained are 
thorough and contain sufficient information to rate the 
veteran's disabilities according to applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claims, and that there are 
no outstanding pertinent records which the RO has not 
obtained.

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for right hand disability was granted by 
RO rating decision in March 1994, and a noncompensable rating 
was assigned.  Service connection for thoracic spine 
disability with degenerative disc disease was granted by RO 
rating decision in May 1995, and a 10 percent rating was 
assigned.  Those decisions were based on the veteran's 
service medical records and private medical records during 
active service, and post service clinical evidence showing 
that the disabilities had their onset in service (the right 
hand disability was the result of a June 1987 laceration of 
the tendons of the middle, ring, and little fingers, 
requiring surgical repair and intermittent treatment and 
therapy, and the thoracic spine disability resulted from a 
motor vehicle accident in November 1992, without fracture of 
any vertebrae or surgery).

On VA medical examination in April and May 1994, the 
pertinent disabilities involving the veteran's right hand and 
thoracic spine were identified; examination of the right hand 
revealed three linear, hypopigmented, violaceous scars, 
measuring 8 cm, 6 cm, and 3 cm.

Medical records from Kaiser Permanente from May to September 
1994, document complaints of back pain and right hand 
numbness.  

On VA neurological examination in February 1996, the veteran 
described weakness and numbness of the right hand, especially 
after repetitive motion.  Examination revealed no evidence of 
muscle atrophy or weakness, and his dexterity was "good."  

On VA orthopedic examination in February 1996, the veteran 
reported recurrent back pain since his motor vehicle accident 
in November 1992.  On examination, there was no evidence of 
postural abnormality, fixed deformity, or impairment of the 
musculature; the range of motion of the spine was not 
associated with pain.  

VA medical records from March to April 1997 document 
treatment for pain and stiffness of the back, reportedly 
having increased in severity during the past year, and pain, 
numbness, and tingling sensation of the right hand.  

On VA orthopedic examination in June 1997, the veteran 
reported thoracic spine pain and impairment since his in-
service injury, but he denied having any surgery.  His range 
of thoracic spine motion was described as "full" with 
tenderness and muscle spasm; there was no evidence of muscle 
atrophy; X-ray study of the thoracic spine showed 
degenerative joint disease.  Thoracic spine strain was 
diagnosed.

On VA medical examination in August 1997, the veteran 
indicated that his in-service right hand laceration required 
two surgeries to repair the damaged tendons.  Reportedly, he 
had decreased grip strength of the right hand, especially in 
cold weather, and was unable to close the right little 
finger.  On examination, post surgical scars were noted on 
the back of the right hand; metacarpal phalangeal joint of 
the little finger did not flex "but zero degrees."  Status 
post trauma to the right hand, with surgical repair times 
two, was diagnosed.  

VA medical records from June to September 1997 document 
complaints of pain and impairment involving the veteran's 
entire spine.

At a July 1999 Travel Board hearing, the veteran testified 
that he had back pain and functional impairment since his in-
service injury, noting that the severity of impairment 
intensified in recent years and required intermittent medical 
treatment (including steroid injections) and therapy.  He 
testified that he was employed as an electrician and the pain 
and impairment from his thoracic spine disability interfered 
with his ability to work.  Reportedly, he had impairment in 
the ability to perform strenuous or prolonged physical 
activity such as lifting, or performing overhead or 
repetitive work.  At times, his pain was reportedly 
excruciating and incapacitating (described as 10 on a scale 
1-10, 10 being the most severe).  With regard to his service-
connected right hand disability, he stated he had stiffness 
of the affected fingers, especially in cold weather, swelling 
and weakness on prolonged or strenuous use of the right hand, 
impaired finger motion, numbness and tingling.  

Medical records from Washington-St. Tammany Medical Center 
from October 1997 to August 1999 document intermittent 
treatment (including by trigger point injections) for pain 
and muscle spasm of the veteran's spine, showing, in 
pertinent part, degenerative joint disease involving the 
thoracic spine.  

VA medical records from May 1999 to March 2000 document 
intermittent treatment, including by steroid injections, for 
pain, muscle spasms, and impairment involving the veteran's 
spine.  A March 2000 magnetic resonance imaging (MRI) study 
of the thoracic spine showed no abnormality, but minimal 
anterior osteophytes of the thoracic spine were shown on X-
ray study.  

VA medical records from May 1999 to March 2000 include 
intermittent complaints of right hand finger pain, stiffness, 
swelling, impaired ability to grasp object with the right 
hand, and range of motion impairment (ranges of motion of the 
fingers of the right hand were recorded in degrees on several 
occasions during this period), interfering with the veteran's 
ability to perform his job as a welder.  On examination in 
August 1999, he reported stiffness of the right hand fingers 
(increasing with activity and cold weather) and difficulty 
making a fist, but he denied any numbness or tingling 
sensation.  On examination, a healed incision jagged over the 
dorsum of the right hand and slight adherence of tendon to 
the incision, ulnari, were noted; extensor to all fingers was 
intact, there was no evidence of extrinsic tightness, 
paresthesias, or impaired sensation or motor deficit, and 
strength was +5/5; Allen test was "normal."  Status post 
extensor tendon repair with stiffness of the 
metacarpophalangeal joints, but without extrinsic tightness, 
was diagnosed; he was referred to occupational therapy for 
range of motion exercises.  

On VA neurological examination in April 2000, including a 
review of the claims file, the veteran reported pain, 
stiffness, range of motion impairment, and functional 
impairment involving his back since the in-service injury, 
noting that the severity of impairment gradually increased 
over the years and rendered him unable to work as an 
electrician; he also reported impairment of the fingers of 
his right hand, but he denied numbness or paresthesias.  On 
examination, he appeared in pain and walked with a stiff 
neck; marked muscle spasm was noted around the shoulder and 
neck, and the trapezius was firm and tender to palpation; 
range of motion was impaired and associated with pain, and 
strength was reduced, but there was no evidence of muscle 
atrophy or neurological impairment; examination of the right 
hand revealed a scar on the dorsum of the hand, but there was 
no evidence of contracture, nerve damage, or deformity of any 
fingers.  Myofascial pain without neurological impairment was 
diagnosed.

On VA orthopedic examination in June 2000, including a review 
of the claims file, the veteran reported pain and impairment 
of the back, requiring intermittent treatment by trigger 
point injections.  He indicated that he had numbness and pain 
of the right hand, and that he was unable to close the right 
hand completely.  On examination, he walked very slowly, 
keeping his body stiff and complained of inability to move 
the neck and weakness of the legs due to pain and stiffness; 
range of motion of the cervical spine was to 10 degrees on 
extension, to 25 degrees of flexion, to 15 degrees lateral 
bending, and to 10 degrees on rotation (motion was 
characterized by the examiner as "obviously diminished"), 
but there was no evidence of muscle tightness or cramping; 
range of motion of the lumbar spine was to 70 degrees 
flexion, to 20 degrees extension, to 25 degrees lateral 
bending, and to 20 degrees rotation; there was no evidence of 
muscle spasm, tightness, fasciculation, or muscle wasting or 
atrophy, but some tenderness to palpation was noted along the 
midline over T8-10.  On examination of the right hand, a well 
healed post surgical scar was noted over the dorsum of the 
hand; manually tested grip strength was "adequate," and the 
main disability was characterized as limitation of motion of 
the metacarpophalangeal joints of the fifth and fourth 
fingers (fifth finger range of motion was from 0-30 degrees, 
and motion of the fourth finger was to 90 degrees); X-ray 
study of the thoracic spine showed minimal degenerative 
changes; an MRI was normal.  Status post tendon injury of the 
right hand with limited motion of the fifth finger, and 
chronic neck and back pain were diagnosed.  

On VA orthopedic examination in June 2000, the examiner 
indicated that he was unable to find any positive clinical 
findings referable to the thoracic spine disability and the 
veteran's inability to move appeared to be voluntary.  
Regarding the right hand disability, the examiner opined that 
there was "some" limitation of little finger motion and 
this should not significantly limit work as an electrician.  
The veteran complained of subjectively perceived pain and 
impairment, but the severity of subjective impairment was 
unsupported by objective findings.  

VA medical records in May and July 2000 document treatment 
(on two occasions) by trigger point injections in the 
paracervical and scapular area.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, Code 
5003.  In the absence of limitation of motion, a 20 percent 
rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  For the purpose of rating disability from 
arthritis, multiple involvements of the dorsal (thoracic) 
vertebra are considered groups of minor joints.  See 
38 C.F.R. § 4.45(f).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rule will be observed: with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cm) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a.

The veteran's service-connected thoracic spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5293, arthritis and intervertebral disc syndrome, 
respectively, and a 10 percent rating is assigned.  

Based on the entire evidence of record, the Board finds that 
a rating in excess of the currently assigned 10 percent for 
the service-connected thoracic spine disability is not 
warranted.  Initially, the Board observes that the entirety 
of the clinical evidence of record is devoid of any 
objectively demonstrable neurological impairment of the 
thoracic spine or evidence of intervertebral disc syndrome; 
thus, a rating of the service-connected thoracic spine 
disability under Code 5293 is inappropriate in this case.  
Moreover, as the evidence does not indicate that the 
disability is associated with fractured vertebra, complete 
spine bony fixation (ankylosis), or thoracic spine ankylosis, 
a rating of such disability under Codes 5285, 5286, or 5288, 
respectively, is likewise unwarranted.

In this case, the service-connected thoracic spine disability 
includes degenerative disc disease and is manifested by pain, 
motion impairment, and functional impairment.  Thus, the 
disability is properly rated under Code 5291, limitation of 
motion of the dorsal (thoracic) spine.  Under Code 5291, a 
maximum rating of 10 percent is applicable if the evidence 
shows moderate or severe limitation of motion of the thoracic 
spine.  

The evidence reveals that the veteran's thoracic spine 
disability produces pain, range of motion impairment, 
increasing with physical activity or strenuous activity, and 
recurrent muscle spasms, requiring intermittent medical 
treatment and therapy; reportedly, the subjectively perceived 
pain is at times excruciating and incapacitating.  Most 
recently, in June 2000, a VA orthopedic examiner noted the 
lack of any positive clinical findings relative to the 
veteran's thoracic spine, and it was indicated that his 
inability to move appeared voluntary.  Nevertheless, he is 
currently receiving the maximum schedular rating under Code 
5291, and application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
as mandated by DeLuca, 8 Vet. App. at 206, does not provide a 
basis on which an evaluation greater than 10 percent may be 
assigned.

The Board notes that the medical evidence of record shows 
that, in addition to the service-connected thoracic spine 
disability, the veteran has additional nonservice-connected 
disability, with associated pain and functional impairment, 
involving his cervical and lumbosacral spine.  As indicated 
above, all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  
Esteban, 6 Vet. App. at 261-62.  In this case, the evidence 
demonstrates that the veteran experiences pain in the entire 
spine, and the range of back motion is shown to be impaired, 
but disability and impairment existing due to any nonservice-
connected disability may not be rated together with the 
service-connected disability.  Nevertheless, the Board has 
resolved the benefit of any doubt in the veteran's favor, 
rating his service-connected thoracic spine disability as 
being productive of severe range of motion impairment. 

Although the service-connected thoracic spine disability is 
associated with degenerative disc disease, a rating in 
addition to the currently assigned 10 percent may not be 
assigned such disability by application of Code 5003.  A 
separate disability rating may be assigned under this Code, 
in the absence of limitation of motion, if degenerative or 
post-traumatic changes affect 2 or more major joints or 2 or 
more minor joint groups.  In this case, the pertinent 
service-connected disability is manifested by arthritis of 
only one minor joint group (multiple involvements of the 
dorsal vertebrae), see 38 U.S.C.A. § 4.45; a separate 
disability rating for arthritis of the thoracic spine is 
therefore inappropriate.  

The veteran's service-connected residuals of laceration of 
the middle, ring, and little fingers of the right (major) 
hand are currently rated under 38 C.F.R. § 4.71a, Code 5227, 
ankylosis of fingers other than the thumb, index finger, and 
middle finger, and a noncompensable rating is assigned (which 
is the only available schedular rating available under that 
Code).  A note to Code 5227 provides that extremely 
unfavorable ankylosis will be rated as amputation under 
pertinent diagnostic code.

Under Code 5226, unfavorable or favorable ankylosis of the 
middle finger of the major or minor hand will be rated 10 
percent disabling.

Based on the entire medical record, discussed above, the 
Board believes that a compensable rating for the veteran's 
service-connected residuals of laceration of the right 
middle, ring, and little fingers is not warranted.  Although 
the evidence demonstrates that he did sustain tendon-damaging 
laceration to the right hand in service, requiring surgical 
treatment and intermittent medical treatment during service 
and thereafter, there is no indication that any of the 
pertinent fingers is ankylosed in any position.  Although the 
range of motion of the ring and little fingers is impaired, 
and he has subjective symptoms of recurrent swelling of the 
right hand, intermittent numbness, tingling, and impaired 
ability to grasp objects, increasing in cold weather and on 
prolonged or repetitive activity, there is no objective 
evidence of arthritis, neurological impairment, or muscle 
atrophy.  Accordingly, the evidence does not support a 
conclusion that a compensable rating is warranted for his 
service-connected residuals of laceration of the right 
middle, ring, and little fingers under Code 5226 or 5227, on 
consideration of both objective and subjective 
manifestations, see DeLuca, 8 Vet. App. at 206.

The evidence demonstrates scars on the dorsal aspect of the 
veteran's right hand.  However, the evidence does not suggest 
that the scarring is productive of any symptomatology such as 
pain or tenderness.  Thus, the facts in this case do not 
support application of a separate disability rating for the 
veteran's right hand middle, ring, and little fingers 
scarring under Code 7804 (scars which are tender and painful 
on objective demonstration).  See Esteban, 6 Vet. App. 259.

The evidence of record does not reveal that the veteran's 
service-connected thoracic spine and/or right hand 
disabilities cause him unusual or exceptional hardship such 
as to warrant application of 38 C.F.R. § 3.321(b)(1) (2000).  
Although he receives intermittent medical treatment for such 
disabilities, he is not shown to have required frequent 
periods of hospitalization due to his service-connected 
thoracic spine or right hand disabilities.  The entirety of 
the evidence of record does not show that the thoracic spine 
or right hand disabilities alone, without regard to other 
nonservice-connected disability, cause him exceptional 
hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  In 
cases as here, where there is no evidence of exceptional or 
unusual disability picture associated with the service-
connected thoracic spine or right hand disabilities, 
application of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is inappropriate.  

The preponderance of the evidence is against the veteran's 
increased rating claims, and it presents no question as to 
which of two evaluations should be applied.  Thus, 38 C.F.R. 
§ 4.7 (2000) is inapplicable here.


ORDER

A rating in excess of 10 percent for thoracic spine 
disability, including degenerative disc disease, is denied.

A compensable rating for residuals of laceration of the 
middle, ring, and little fingers of the right (major) hand is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


